DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawing objection regarding feature of claim 10 provided in the non-final rejection (12/3/2021) has been withdrawn in view of applicant’s comments provided in the remarks (2/25/2022).

Claim Rejections - 35 USC § 112
The 35USC§112 rejection provided in the non-final rejection (12/3/2021) has been withdrawn in view of applicant’s comments provided in the remarks (2/25/2022).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al. US Pub 2016/0209874.
Regarding claim 1, Choi discloses, 
A display apparatus (figs. 7-10) comprising: 

a foldable support (elements 110, 120) which faces the display panel and is foldable together with the display panel (folded configuration shown in figure 9-10); 
an elastic sheet (element 510 and 520 between the display panel elements 200 and the foldable support elements 110/120) which between the foldable support and the display panel and extends from between the foldables support  and the display panel and into the folding area (Fig 7-10, specifically figure 9 and 10 shows that the elastic sheet 510/520 is between the foldable support and display panel and extends into the folding area such that folding are is started at the dotted line between 211 and 212 since there is a slot occurring (as illustrated in figure 10)); 
a lower adhesive layer (elements 612/622 provided between the support 110/120 and 510/520) which is between the foldable support and the elastic sheet, and attaches the foldable support to the elastic sheet (as seen in figures 7-10 the adhesive attaching the support and the elastic sheet); and 
an upper adhesive layer (elements 611/621/310/320 provided between elastic sheet 510/520 and the display panel 200) which is between the elastic sheet and the display panel and attaches the elastic sheet to the display panel (as seen in figures 7-10 the adhesive attaching the display panel and the elastic sheet), 
wherein each of the foldable support, the elastic sheet, the lower adhesive layer and the upper adhesive layer is disconnected (as seen in figure 7 and 9 the foldable support 110/120, .

    PNG
    media_image1.png
    599
    870
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. US Pub 2016/0209874 in view of Oh et al. US Pub 2018/0248150.
Regarding claim 14, 
Choi teaches the elastic sheet between the foldable support and the display panel (as described in claim 1 and figure 7), furthermore, the elastic sheet is flexible as described in paragraph 96).
Choi does not specifically teach the elastic sheet has an elastic modulus between about 5 gigapascals and about 300 gigapascals. However, providing specific elastic modulus is not new in the area of foldable display apparatus. 
Oh in similar field of display device taches a sheet having an elastic modulus of about 10 gigapascals (Gpa) (Paragraph 70).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Choi's elastic sheet with the teaching of Oh such that the elastic sheet of Choi has elastic modulus of about 10GPa which falls within the claimed range of elastic modulus, such modification will enable the display apparatus to provide the desired elastic foldability and flexibility.

Claim(s) 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. US Pub 2016/0209874 in view of Kee et al. US Pub 2015/0201487.
Regarding claim 16, Choi teaches, 
A display apparatus (fig 7-10) comprising: 

An elastic sheet (element 510 and 520) which faces the folding area of the display panel (figure 7 and 9) , is foldable together with the display panel (figure 7 to figure 9 and vice versa), and has an elastic modulus (inherent that any material will have some value of elastic modulus). 
Choi does not teach the specific value of elastic modulus for elastic sheet, more specifically Choi does not teach elastic sheet has an elastic modulus between about 5 gigapascals and about 300 gigapascals. However, providing specific elastic modulus is not new in the area of foldable display apparatus. 
Kee in similar field teaches the flexible display panel having elastic modulus of about 10GPa and another sheet member (flexible outer member) having elastic modulus of about 7GPa. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Choi's elastic sheet with the teaching of Kee such that the elastic sheet of Choi has elastic modulus of about 7GPa, which falls within the claimed range of elastic modulus, such modification will enable the display apparatus to provide the desired elastic foldability and flexibility and thereby control the stress applied on the display apparatus. 
Regarding claim 17, 

Regarding claim 18, 
wherein the display panel includes: a first non-folding area (the area where element 310 span is the first non-folding area), and a second non-folding area (the area where element 320 span is the second non-folding area) which faces the first non-folding area with the folding area therebetween (figure 7-10, and an upper unattached area (where the gap is the unattached area, such that the elastic sheet and display panel aren’t attached) in the folding area, where the elastic sheet and the display panel are unattached to each other.
Regarding claim 19, 
further comprising: a foldable support (elements 110, 120) facing the display panel with the elastic sheet and the upper adhesive layer there between (figure 7), the foldable support being foldable together with the display panel and the elastic sheet (figure 9), and 
a lower adhesive layer  (elements 612/622 provided between the support 110/120 and 510/520) which is between the foldable support and the elastic sheet and attaches the foldable support to the elastic sheet (fig 7), wherein the display panel which is unfolded disposes each of the elastic sheet, the upper adhesive layer, the foldable support and the lower adhesive layer disconnected at the folding area (as seen in figure 7 and 9 the foldable support 110/120, elastic sheet 510/520, lower adhesive layer 612/622 and upper adhesive layer 611/621 are disconnected).
Regarding claim 20, 

Regarding claim 16, applicant provides argument towards the newly amended limitation that the elastic sheet which faces the folding area of the display panel is not taught. The office respectfully disagrees. As provided in the rejection above, the folding area starts in the region where element 211 and 212 is intersecting which is indicated by the dotted line in figure 10, additionally see annotated drawing provided below claim 1, which this interpretation the elastic sheet faces the folding area of the display panel. Additionally, the office notes that “faces the folding area of the display” is a broad limitation that one can take any viewing point to meet the limitation of facing, such that viewing from bottom up or from left to right. 
All remaining arguments are moot in view of response and rejection provided above. 

Allowable Subject Matter
Claims 2-13 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s argument filed on 2/25/2022 regarding the Park US Pub 2019/0334144, rejected under 35USC§102(a)(2) as being commonly owned and applying the exception (AIA  35USC§102(b)(2)(C)) is found persuasive and provided the statement regarding common ownership. 
Applicant's arguments filed 2/25/2022 have been fully considered but they are not persuasive. 
Applicant provides arguments regarding the Choi reference not teaching the newly amended limitation of elastic sheet extends into the folding area. The office respectfully disagrees. 
As provided in the rejection above, including the annotated drawing, the office provides where the folding area is starting thereby when considering the dotted line intersection of (211 and 212) and considering the annotated drawing provided under claim 1, the start of folding area thereby the elastic sheet of Choi is provided such that the elastic sheet extends from between the foldable support (110) and the display panel (212) and into the folding area (as said described above) along the x-axis and/or the z-axis (into the page). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK M RATHOD whose telephone number is (571)270-3947. The examiner can normally be reached 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


ABHISHEK M. RATHOD
Primary Examiner
Art Unit 2841



/ABHISHEK M RATHOD/Primary Examiner, Art Unit 2841